Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-1946-WJM-MEH

   LISA COWLES, a citizen of Wisconsin,

   Plaintiff,

   v.

   BONSAI DESIGN LLC, a Colorado limited liability
   company with its principal place of business in Colorado
   and with three members, who citizens of Colorado and/or
   citizens of North Carolina;
   VAIL RESORTS, INC., a Delaware corporation with
   its principal place of business in Colorado, et al.,

   Defendants.


        PLAINTIFF’S CONDITIONAL RESPONSE BRIEF IN OPPOSITION TO VAIL’S
         MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT FOR
                      DAMAGES PURSUANT TO RULE 12(b)(6)


           Vail’s1 Motion to Dismiss Plaintiff’s First Amended Complaint pursuant to Fed. R. Civ. P.

   12(b)(6) is a procedurally improper attempt to obtain dismissal of Plaintiff’s entire case based on

   matters outside the pleadings – a liability waiver which is unenforceable under the circumstances

   of this case involving willful and wanton conduct and/or gross negligence. By seeking dispositive

   relief pursuant to Rule 12(b)(6) based on a liability waiver not referenced or incorporated in

   Plaintiff’s complaint, Vail unfairly seeks a complete dismissal before the parties can complete

   substantial discovery on its waiver defense. Vail effectively seeks a Rule 12(b)(6) dismissal of

   fact-intensive matters more appropriately resolved under Rule 56 – all while withholding



   1
    Defendants Vail Resorts, Inc., Vail Resorts Holdings, Inc., Vail Corporation, and Vail Resorts
   Management Company are collectively referred to as “Vail” in this Response.
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 2 of 16




   discovery relevant to those factual disputes.2

          Contemporaneously herewith, Plaintiff is submitting a motion for leave to file her proposed

   Second Amended Complaint, which moots many of the issues and defeats the remaining issues

   raised in Vail’s motion. First, Plaintiff’s Second Amended Complaint eliminates common law

   claims sounding in strict liability, negligence, breach of express and implied warranties, fraud, and

   joint venture liability (Counts IV, V, VI, VIII, and IX in the First Amended Complaint). Plaintiff

   made a determination to dismiss these Counts after reviewing documents recently produced by the

   Defendants.3 While Vail contends these claims are insufficiently pled or are “preempted” by the

   Premises Liability Act, C.R.S. § 13-21-115 (“PLA”), the Court need not determine the viability of

   claims no longer asserted in the Second Amended Complaint.

          Second, Plaintiff’s remaining counts against Vail in the Second Amended Complaint are

   cognizable notwithstanding the waiver. The remaining counts, under the Premises Liability Act,

   the Exemplary Damages Statute, and common law gross negligence, respectively (Counts III, IV,

   and V in the Second Amended Complaint), each turn on Vail’s willful and wanton conduct in

   causing Plaintiff’s injuries. Under settled Colorado law, an exculpatory agreement does not bar a

   claim of willful and wanton conduct. Because the well-pled allegations in the Second Amended

   Complaint support plausible claims for relief based on Vail’s willful and wanton conduct,

   Plaintiff’s remaining claims are not subject to dismissal.

          Finally, the Court may and should reject Vail’s motion by simply declining to consider the



   2
     See Plaintiff’s concurrently-filed motion for an enlargement of time to respond to Vail’s motion
   to dismiss, which sets forth Vail’s refusal to produce documents.
   3
     Plaintiff’s streamlining of her claims should not be interpreted as a concession of the merits of
   Vail’s legal arguments as to such claims. A Plaintiff is entitled to plead alternative and even
   inconsistent claims for relief and is not required to elect which claims to pursue at the outset of her
   case. See Fed. R. Civ. P. 8(d)(2), (3).
                                                      2
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 3 of 16




   liability waiver attached as Exhibit A to its motion. Vail’s sole basis for dismissing Plaintiff’s

   Premises Liability Act claim is the waiver defense. But this Court has broad discretion to reject

   documents submitted with a party’s Rule 12(b)(6) motion especially where, as here, the documents

   do not fall into any of the narrow exceptions permitting their consideration on such a motion.

   Absent consideration of the waiver, which is not properly before the Court4 and which raises

   obvious issues of disputed material fact, there is no basis for a Rule 12(b)(6) dismissal of Plaintiff’s

   Premises Liability Act claim. This Court should reject Vail’s gambit to win a premature, early

   dismissal before it can be called to account on the merits.

                                        I.      RELEVANT FACTS

           1.      This lawsuit arises from a zip-lining accident on July 7, 2017 in Vail. On that date,

   Plaintiff and her husband took a zip-lining tour on the Game Creek zip-line course on Vail

   Mountain. As Plaintiff approached the bottom of a zip-line, a braking system designed,

   manufactured, and installed by Defendant Bonsai Design LLC (“Bonsai”) failed, causing Plaintiff

   to crash into the structure at the end the zip-line at a high rate of speed. Plaintiff suffered serious

   injuries as a result. See Second Amended Complaint, Exhibit 1, at ¶¶ 1, 235-240, 243.

           2.      Vail hired Bonsai to design and build the Game Creek zip-line course in 2012. Over

   the next several years, as Bonsai completed initial design and surveying work, Vail commissioned

   various changes to the design of the course, including the design of the subject zip-line. The

   redesigned Game Creek course featured seven zip-lines spanning approximately 10,000 feet,

   including one zip-line more than a half mile long, one that propelled guests at fifty to sixty miles



   4
     Contemporaneously herewith, Plaintiff is filing a motion to strike Vail’s Exhibits A and B,
   consisting of Vail’s liability waiver and a copy of the Design and Build Agreement between Vail
   and Bonsai. Plaintiff hereby incorporates by reference herein the authorities and arguments set
   forth in that motion. Fed. R. Civ. P. 10(c).
                                                    3
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 4 of 16




   per hour, and one that was 300 feet above the ground. Exhibit 1, at ¶¶ 72-96.

            3.    Bonsai designed and manufactured custom braking systems for all the zip-lines on

   the Game Creek course. Its braking system design included primary and secondary (or

   “emergency”) brakes but did not include any way for guests to slow or stop themselves to avoid

   an accident. See Exhibit 1, at ¶¶ 97-120. Instead, course “guides” employed by Vail had to retrieve,

   redeploy, and reset the braking systems after each guest was safely “received” at the bottom. Vail’s

   guides were required to maintain constant radio contact to confirm that the braking system had

   been safely reset before each guest was sent down the line. See Exhibit 1, at ¶¶ 123-139.

            4.    Vail and Bonsai each knew prior to the subject accident that zip-lining at high

   speeds was associated with risk of serious injury. They knew that large-scale zip-line courses like

   Game Creek exponentially increased these risks because of the taller towers, higher and longer

   zip-lines, and higher speeds. Serious and fatal injuries on zip-line courses were well-known to

   Defendants. Vail knew of at least eleven specific instances in just the few years before Plaintiff’s

   accident where guests were injured in accidents on its own zip-line courses. See Exhibit 1, at ¶¶

   60-71.

            5.    Bonsai completed construction and turned over operational control of the Game

   Creek course to Vail in the fall of 2015. See Exhibit 1, at ¶¶ 121, 141. Bonsai continued to perform

   inspections and periodic maintenance on the Game Creek course, including “retrofitting” the

   braking systems in the summer of 2016 and the spring of 2017. Vail hired Bonsai to obtain and

   renew its commercial license with the State of Colorado. See Exhibit 1, at ¶¶ 142-147.

            6.    In late June, 2017, a guest was injured in an accident on the Game Creek course,

   and a primary braking system failed on one of the course’s zip-lines. The design and components

   of the braking system that failed were the same or substantially similar to the design and

                                                    4
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 5 of 16




   components of the braking system on the subject zip-line. See Exhibit 1, at ¶¶ 148-150.

            7.      As Bonsai contends,5 Vail did not properly notify Bonsai of the braking system

   failure. Its risk manager sent a text message to Bonsai’s CEO about a “Zip Stop issue” on June 30,

   2017, but Vail did not formally notify Bonsai of any problems or malfunctions of its braking

   systems, or request Bonsai come out and do an inspection, or ask for advice on whether

   modifications or repairs were needed. Instead, Vail continued operating the Game Creek course,

   never advising its guests that the braking systems on the course were susceptible to sudden failure

   or that a guest had just been injured in an accident on the course. See Exhibit 1, at ¶¶ 151-157.

            8.      During their zip-line tour, Lisa Cowles and her husband were repeatedly told to just

   “trust the equipment” to safely stop them. After a weather delay, they were led back onto the course

   by Vail guides who were instructed to disregard normal operating procedures and to use a different

   procedure that caused confusion. After Vail’s guides led Plaintiff to the subject zip-line, the guides

   did not maintain regular radio contact to confirm that each guest was safely received at the bottom

   and that the braking systems were properly reset. See Exhibit 1, at ¶¶ 173-176, 196-200, 211-212.

   This was a flagrant violation of Vail’s operating procedures. See id., at ¶¶ 124-134.

            9.      When Mrs. Cowles approached the bottom of the subject zip-line, both the primary

   and secondary braking systems failed, causing her to crash at high speed and suffer serious injuries

   requiring surgery, hospitalization, and subsequent surgeries and therapy. See Exhibit 1, at ¶¶ 235-

   240, 243.

            10.     A risk manager at Vail texted Bonsai’s CEO several hours after Mrs. Cowles’s

   accident, “Please call me [sic] we had a second incident on Game Creek. We need to talk ASAP.”

   Bonsai’s CEO texted back, “Crap.” Vail closed down the Game Creek zip-line course for the rest


   5
       See 10/28/19 Scheduling Order [Doc. #62], at p. 8 (second full paragraph).
                                                    5
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 6 of 16




   of the 2017 summer season to retrofit and repair the braking systems on the course. See Exhibit

   1, at ¶¶ 249-251, 259, 261.

              11.    Since Mrs. Cowles’ accident, guests have continued to suffer injuries on Vail’s zip-

   line courses, including an incident in July, 2019, in which a guest allegedly was injured by the

   failure of Vail’s zip-line braking system. See Exhibit 1, at ¶¶ 272-275.

        II.         GOVERNING LAW ON VAIL’S MOTION TO DISMISS FOR FAILURE TO
                         STATE A CLAIM PURSUANT TO FED. R. CIV. P. 12(b)(6)

              12.    Granting a Rule 12(b)(6) motion to dismiss “is a harsh remedy which must be

   cautiously studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

   the interests of justice.” Dias v. City & County of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).

              13.    “When deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must

   accept all of the well-pleaded allegations of the complaint as true and must construe them in the

   light most favorable to the plaintiff.” Alexander v. Walmart Stores, Inc., 2008 WL 4830821, *3

   (D. Colo. Nov. 5, 2008) (citing Erickson v. Pardus, 551 U.S. 89 (2007); Bell Atl. Corp. v. Twombly,

   550 U.S. 544 (2007)).6 “Courts should look to the specific allegations of the complaint to determine

   whether they plausibly support a claim for relief – that is – a complaint must include enough facts

   to state a claim for relief that is plausible on its face.” Alexander, supra (citing TON Services, Inc.

   v. Qwest Corp., 493 F.3d 1225, 1236 (10th Cir. 2007); Alvarado v. KOB-TV, LLC, 493 F.3d 1210,

   1215 (10th Cir. 2007)) (internal quotations omitted).

              14.    “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence

   that the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

   sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d


   6
    See also Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007); Hall v.
   Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991).
                                                  6
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 7 of 16




   1194, 1201 (10th Cir. 2003); see also Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d

   1226, 1236 (10th Cir. 1999). “[S]o long as the plaintiff offers sufficient factual allegations such

   that the right to relief is raised above the speculative level, [s]he has met the threshold pleading

   standard.” Trujillo v. City & County of Denver, 2016 WL 5791208, *6 (D. Colo. Sep. 7, 2016)

   (citing Twombly, supra, 550 U.S. at 556; Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir.

   2008)). “Thus, a well-pleaded complaint may proceed even if it strikes a savvy judge that actual

   proof of those facts is improbable, and that a recovery is very remote and unlikely.” Dias, supra,

   567 F.3d at 1169 (quoting Twombly, supra, 550 U.S. at 556).

          15.     “The nature and specificity of the allegations required to state a plausible claim will

   vary based on context.” Traynom v. Cinemark USA, Inc., 940 F.Supp.2d 1339, 1352 (D. Colo.

   2013) (citing Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011)). “[T]he

   Rule 12(b)(6) standard does not require that a plaintiff establish a prima facie case in a complaint

   . . . ” Traynom, supra.

                   III.      VAIL’s RULE 12(b)(6) MOTION SHOULD BE DENIED

      A. Vail’s Motion is Rendered Partially Moot by Elimination of Counts IV, V, VI, VIII,
         and IX in the Second Amended Complaint.

          16.     Plaintiff has filed a motion for leave to file her Second Amended Complaint,

   omitting claims against Vail sounding in strict liability, negligence, breach of express and implied

   warranties, fraud, and joint venture liability and including additional factual allegations based on

   documents only just produced by the Defendants. Compare Exhibit 1 and Plaintiff’s First

   Amended Complaint [Doc. #9, Counts IV, V, VI, VIII, and IX]. Plaintiff asked Vail to withdraw

   its pending motion without prejudice and to refile its motion, if appropriate, as to the Second

   Amended Complaint, but Vail refused to do so. Conferral Emails, Exhibit 2.


                                                    7
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 8 of 16




          17.     “Generally, when an amended complaint is filed, the previous complaint is wiped

   out and the operative complaint is the most recently filed version.” Calvert v. Siemen Water Tech.

   Corp., 2010 WL 724380, *2 (D. Colo. Mar. 2, 2010) (citing Robinson v. Dean Foods Co., 2009

   WL 723329, *4 (D. Colo. Mar. 18, 2009); Snyder v. Pascack Valley Hosp., 303 F.3d 271, 276 (3d

   Cir. 2002)). Where a plaintiff omits from an amended complaint claims that are subject to a Rule

   12(b)(6) motion filed as to the previous complaint, the motion is subject to dismissal as moot. See

   id. “Because the original complaint has been superseded and nullified, there is no longer a live

   dispute about the propriety or merit of the claims asserted therein; therefore, any motion to dismiss

   such claims is moot.” Scott v. Buckner Co., 388 F.Supp.3d 1320, 1324 (D. Colo. 2019). This Court

   therefore does not need to reach Vail’s arguments as to why Counts IV, V, VI, VIII, and IX should

   be dismissed if the Second Amended Complaint is accepted for filing.

      B. Plaintiff’s Second Amended Complaint States Cognizable Claims for Relief Based on
         Vail’s Willful and Wanton Conduct in Causing Plaintiff’s Injuries.

          18.     Plaintiff’s Second Amended Complaint. “[T]he general practice in this Circuit” is

   to not dismiss a case under Rule 12(b)(6) “until the plaintiff has been provided notice and an

   opportunity to amend the complaint to cure the defective allegations.” Virostek v. Indy-Mac Mortg.

   Servs., 2012 WL 10292, *2 (D. Colo. Jan. 3, 2012). Plaintiff has done exactly this, tendering her

   Second Amended Complaint, which includes supplemental allegations supporting her Premises

   Liability Act and gross negligence claims against Vail and adds an additional count of willful and

   wanton conduct and fraud under the Exemplary Damages Statute, C.R.S. § 13-21-102.

          19.     The allegations supporting the Premises Liability Act, Exemplary Damages, and

   gross negligence counts in Plaintiff’s proposed Second Amended Complaint are set forth in the

   Complaint itself. See Exhibit 1. In summary, Plaintiff contends that Vail engaged in willful,


                                                    8
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 9 of 16




   wanton, and fraudulent conduct by continuing to operate the Game Creek course when it had actual

   knowledge that the braking systems on the course were subject to sudden failure and had indeed

   failed weeks earlier such that continuing operations posed a substantial and unreasonable risk of

   serious injury or death to guests. See id., at ¶¶ 149-151, 352-353. It withheld this information from

   Plaintiff and other course guests (as well as the manufacturer) while advising Plaintiff to “trust the

   equipment” – the same equipment it knew could fail at any moment and that it knew did fail just

   weeks earlier. See id., at ¶¶ 149-151, 155, 352-353. It also directed its employees to disregard

   normal operating procedures following a weather delay, instead following a procedure that

   apparently confused its employees relating to the mandatory resetting of the braking systems after

   each guest. See id., at ¶¶ 123-134, 196-200, 205, 211-212, 352-353.

          20.     Exemplary Damages Claims in Colorado. Colorado law permits a plaintiff to

   amend their complaint to assert a claim for exemplary damages where “the action complained of

   was attended by circumstances of fraud, malice, or willful and wanton conduct.” C.R.S. § 13-21-

   102(1)(a). Colorado statute defines “willful and wanton conduct” as “conduct purposefully

   committed which the actor must have realized as dangerous, done heedlessly and recklessly,

   without regard to consequences, or of the rights and safety of others, particularly the plaintiff.”

   C.R.S. § 13-21-102(1)(b).

          21.     The Colorado Supreme Court has characterized “willful and wanton conduct” as

   synonymous with “gross negligence,” i.e., “such a gross want of care and regard for the rights of

   others as to justify the presumption of willfulness and wantonness.” White v. Hansen, 837 P.2d

   1229, 1233 & n.5 (Colo. 1992) (quoting Black’s Law Dictionary, 1185-86 (4th ed. 1986)). The

   Court has also characterized Colorado’s standard for asserting an exemplary damages claim –

   prima facie proof – as “a lenient standard.” Stamp v. Vail Corp., 172 P.3d 437, 450 (Colo. 2007).

                                                     9
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 10 of 16




   “A plaintiff should have an opportunity to test the merits of any claim for relief that is supported

   by the underlying facts of a case,” id., and trial courts should afford a plaintiff “some leeway in

   establishing [her] prima facie case.” Leidholt v. District Court, 619 P.2d 768, 771 (Colo. 1980),

   rev’d in part on other grounds; accord Wake v. SSC Greeley Centennial Operating Co., LLC, 2012

   WL 6608537 (D. Colo. Dec. 18, 2012) (granting plaintiff’s motion for leave to assert exemplary

   damages claim).

          22.     As set forth in Plaintiff’s Conditional Motion for Leave to File her Second

   Amended Complaint, filed contemporaneously herewith, the allegations in her Second Amended

   Complaint state a cognizable claim for relief based on prima facie proof of Vail’s willful and

   wanton conduct and circumstances of fraud attending Plaintiff’s injuries.7 Put simply, when a guest

   was injured and a brake system failed on the same course just weeks earlier, Vail should have

   taken some action – properly notify Bonsai, shut down the course, fix the defective condition – to

   ensure guest safety. Instead, it told guests to “trust” equipment it knew had recently failed and then

   abandoned its mandatory safety procedures in the face of a weather delay. Proceeding in the face

   of a known risk of harm is classic evidence supporting an exemplary damages claim. See, e.g.,

   Qwest Servs. Corp. v. Blood, 252 P.3d 1071, 1092-94 (Colo. 2011) (upholding $18 million against

   damages award against telecommunication company that failed to implement periodic pole

   inspection program it knew was necessary to avoid pole rot and collapse); Bodah v. Montgomery

   Ward & Co., 724 P.2d 102, 104 (Colo. App. 1986) (affirming exemplary damages award against

   retailer that failed to correct known dangerous condition in its store); Rowan v. Vail Holdings, Inc.,

   31 F.Supp.2d 889, 900 (D. Colo. 1998) (permitting willful and wanton conduct claim based on,



   7
    Plaintiff incorporates by reference herein the arguments and authorities set out in her Conditional
   Motion for Leave to File the Second Amended Complaint. Fed. R. Civ. P. 10(c).
                                                    10
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 11 of 16




   inter alia, prior notice of hazard to ski resort operator); accord Wake, supra (exemplary damages

   claim allowed as to nursing home that used mechanical lift it knew was not working properly).

           23.     PLA Exclusivity Does Not Bar Plaintiff’s Remaining Claims. Vail argues in its

   motion that all of Plaintiff’s “common law claims” are “preempted” by the Premises Liability Act.

   This argument fails with respect to counts in both First and Second Amended Complaints.

           24.     First, the Premises Liability Act does not bar claims based on willful and wanton

   conduct or gross negligence. Under the Act, an invitee like Plaintiff can recover under “all of the

   circumstances under which a trespasser or licensee could recover,” including “damages willfully

   or deliberately caused by the landowner.” C.R.S. § 13-21-115(3)(a)-(c), (3.5) (emphasis added).

   The phrase “willfully or deliberately caused” is an obvious reference to “willful and wanton

   conduct,” which is synonymous with “gross negligence.” White, supra, 837 P.2d at 1233 & n.5;

   see also C.R.S. § 13-21-102(1)(b) (definition of “willful and wanton conduct”). Rather than

   “preempting” common law claims for gross negligence, the Premises Liability Act reflects the

   Colorado General Assembly’s decision to impose a statutory duty on landowners to refrain from

   acts of willful and wanton conduct or “gross negligence.” Accord Vigil v. Franklin, 103 P.3d 322,

   329-30 (Colo. 2004) (General Assembly possesses authority to “retain” common law duties and

   defenses in statutory enactments). Plaintiff’s gross negligence claim is not “preempted” by the

   Premises Liability Act because the duty on which the claim depends appears in the plain language

   of the Act itself.

           25.     Second, the Premises Liability Act does not bar a willful and wanton conduct claim

   under the Exemplary Damages Statute. The Act is clear that a landowner sued under the PLA

   “shall be liable only as provided in subsection (3) of this section.” C.R.S. § 13-21-115(2).

   Subsection 3 defines the scope of the duties of care owed by a landowner to “invitees,” “licensees,”

                                                   11
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 12 of 16




   and “trespassers” injured on their property. Id. § 13-21-115(3)(a)-(c). Under the Act, a landowner

   owes a duty to refrain from “willfully or deliberately causing” injury to invitees, licensees, and

   trespassers alike. See id. § 13-21-115(3)(a), (3.5). Reading the Act and Exemplary Damages

   Statute in pari materia, it is clear that the Act reveals no evidence of legislative intent to immunize

   landowners who engage in willful and wanton conduct from exemplary damages liability. Accord

   Union Pac. R. Co. v. Martin, 209 P.3d 185, 189 (Colo. 2009).8 Indeed, immunizing landowners

   from such liability would frustrate the legislative intent clear from the plain language of the Act.9

       C. Vail’s Liability Waiver Does Not Provide a Basis for Dismissal in This Case.

          26.     The Affirmative Defense of Waiver is Not Properly Resolved on a Rule 12(b)(6)

   Motion. “Rule 8(c)(1) lists ‘waiver’ as an affirmative defense.” Statebridge Co., LLC v. Martin-

   Powell, LLC, 2019 WL 2866692, *5 (D. Colo. July 3, 2019) (citing Fed. R. Civ. P. 8(c)(1)).

   “Therefore it is generally Defendant’s burden to plead the waiver defense in its answer rather than

   raising it in a motion to dismiss.” Id. (citing, inter alia, Creative Consumer Concepts, Inc. v.

   Kreisler, 563 F.3d 1070, 1076 (10th Cir. 2009)).

          27.     The enforcement of an exculpatory agreement purportedly barring a plaintiff’s

   claim constitutes an affirmative defense of waiver. Accord Eburn v. Capitol Peak Outfitters, Inc.,

   882 F.Supp.2d 1248, 1252 (D. Colo. 2012); Squires ex rel. Squires v. Goodwin, 829 F.Supp.2d

   1062, 1067 (D. Colo. 2011); Heil Valley Ranch, Inc. v. Simkin, 784 P.2d 781, 783 (Colo. 1989).

          28.     While, “[o]n occasion … it is proper to dismiss a claim on the pleadings based on


   8
     “[I]t is a well-accepted tenet of statutory construction that in the absence of a contrary indication,
   statutes should be construed to assume the existence of other parts of the same statutory scheme
   and create a single, harmonious whole.” Id.
   9
     Accord Sixta v. Bass Pro Outdoor World, LLC, No. 1:17-cv-01517-LTB-SKC (D. Colo. Dec. 14,
   2018) (order granting plaintiff’s motion to assert exemplary damages claim based on willful and
   wanton conduct in Premises Liability Act case), Exhibit 3; Complaint in Sixta v. Bass Pro Outdoor
   World (reflecting Plaintiff’s Premises Liability Act claim), Exhibit 4.
                                                      12
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 13 of 16




   an affirmative defense … that is only when the complaint itself admits all the elements of the

   affirmative defense by alleging the factual basis for those elements.” Statebridge Co., LLC, supra.

          29.     Such is not the case here. Neither of Plaintiff’s Complaints “admit” the elements of

   Vail’s waiver defense or otherwise allege that she signed an exculpatory agreement. See generally

   Plaintiff’s First Amended Complaint [Doc. #9]; Exhibit 1, supra. Indeed, both her First Amended

   Complaint and her proposed Second Amended Complaint allege facts supporting Premises

   Liability and gross negligence claims that would bar enforcement of such a liability waiver. See,

   e.g., Plaintiff’s First Amended Complaint [Doc. #9], at ¶¶ 62-63, 95, 97-104, 126-128, 150-156,

   158, 164-165, 186, 188-192, 195, 353-414, 422-426; see also Exhibit 1, supra.

          30.     An affirmative defense of waiver is not properly resolved on a Rule 12(b)(6)

   motion, outside the rarest of cases, because the Defendant bears the burden of pleading and proving

   up the defense. Squires, supra, 829 F.Supp.2d at 1067; see also Fernandez v. Clean House, LLC,

   883 F.3d 1296, 1299 (10th Cir. 2018) (“A plaintiff need not anticipate in the complaint an

   affirmative defense that may be raised by the defendant; it is the defendant’s burden to plead an

   affirmative defense.”). Indeed, every single case Vail cites in support of its waiver defense was

   decided on a summary judgment motion; none were decided on a Rule 12(b)(6) motion.10

          31.     Exculpatory Agreements are Unenforceable as to Claims of Gross Negligence



   10
      See, e.g., Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243 (10th Cir. 2018) (entry of
   summary judgment on waiver defense); Patterson v. PowderMonarch, LLC, 926 F.3d 633 (10th
   Cir. 2019) (same); Raup v. Vail Summit Resorts, Inc., 734 Fed. App’x 543 (10th Cir. May 8, 2018)
   (unpublished) (same); Espinoza v. Ark. Valley Adventures, LLC, 809 F.3d 1150 (10th Cir. 2016)
   (same); Mincin v. Vail Holdings, Inc., 308 F.3d 1105 (10th Cir. 2002) (same); Chadwick v. Colt
   Ross Outfitters, Inc., 100 P.3d 465 (Colo. 2004) (same); B&B Livery, Inc. v. Riehl, 960 P.2d 134
   (Colo. 1998) (same); Heil Valley Ranch, supra (same); Jones v. Dressel, 623 P.2d 370 (Colo.
   1981) (same); Hamill v. Cheley Colo. Camps, 262 P.3d 945 (Colo. App. 2011) (same); Squires,
   supra (entering summary judgment on waiver defense); Bauer v. Aspen Highlands Skiing Corp.,
   788 F.Supp. 472 (D. Colo. 1992) (same).
                                                  13
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 14 of 16




   and Willful and Wanton Conduct. “[A]greements to release a party from liability for its simple

   negligence, although not void as against public policy in every instance, are closely scrutinized for

   particular circumstances or context that might nevertheless render them invalid.” Boles v. Sun

   Ergoline, 223 P.3d 724, 726 (Colo. 2010). For example, the Colorado Supreme Court has made

   clear that “in no event [can] public policy permit an exculpatory agreement to shield against a

   claim for willful and wanton conduct, regardless of the circumstances or intent of the parties.” Id.

          32.     The basic principle that recreational waivers are unenforceable in the context of a

   willful and wanton conduct or gross negligence claim is not a controversial one. The Colorado

   Supreme Court and the Tenth Circuit have each repeatedly reaffirmed it. See, e.g., Boles, supra;

   Chadwick v. Colt Ross Outfitters, Inc., 100 P.3d 465, 468 (Colo. 2004); Brigance v. Vail Summit

   Resorts, Inc., 883 F.3d 1243, 1249 (10th Cir. 2018); accord Rowan, supra. Vail does not argue

   otherwise in its motion, despite Plaintiff’s assertion of a gross negligence claim in her First

   Amended Complaint. The waiver does not bar Plaintiff’s claims based on Vail’s willful and

   wanton conduct in this case.

          33.     The Liability Waiver is Not Properly Before the Court on Vail’s Rule 12(b)(6)

   Motion. “Generally, when ruling on a motion brought pursuant to Fed. R. Civ. P. 12(b)(6), a court

   should not look beyond the contents of the complaint itself.” Hampton v. Root9B Technologies,

   Inc., 2016 WL 7868823, *2 (D. Colo. Aug. 3, 2016) (citing MacArthur v. San Juan County, 309

   F.3d 1216, 1221 (10th Cir. 2002)). While the Court has discretion to consider materials beyond the

   pleadings under certain narrow circumstances, see Gee v. Pacheco, 627 F.3d 1178, 1186 (10th Cir.

   2010), none of those circumstances are present here. Vail’s liability waiver is not incorporated by

   reference in either the First or Second Amended Complaints; it is not “referred to” in either

   Complaint or “central to” any of Plaintiff’s claims; and it is not a “matter[] of which the court may

                                                    14
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 15 of 16




   take judicial notice.” Gee, supra.

          34.     Contemporaneously herewith, Plaintiff is filing a Motion to Strike Certain Exhibits

   to Vail’s Motion to Dismiss or, alternatively, to convert Vail’s motion to a Motion for Summary

   Judgment. Plaintiff incorporates the arguments and authorities set forth in that motion herein by

   reference. Fed. R. Civ. P. 10(c). As set forth in that Motion, Vail’s Rule 12(b)(6) motion is simply

   not an appropriate vehicle for the Court to decide disputed factual issues concerning the

   enforceability of Vail’s liability waiver under the circumstances of this case. Resolution of those

   issues should wait until another day and occur based on a developed factual record.

          WHEREFORE, Plaintiff, Lisa Cowles, respectfully requests this Court DENY Vail’s

   Motion to Dismiss her First Amended Complaint for Damages Pursuant to Rule 12(b)(6) and grant

   her such other and further relief as the Court deems just.

          Dated this 12th day of November, 2019.11

                                                         THE KOMYATTE LAW FIRM LLC

                                                         By:
                                                                /s/ Paul J. Komyatte
                                                                Paul J. Komyatte (No. 22750)
                                                                David P. Mason (No. 41333)
                                                                The Komyatte Law Firm, LLC
                                                                1536 Cole Blvd., Ste. 300
                                                                Lakewood, CO 80401
                                                                Attorneys for Plaintiff




   11
     Pursuant to D.C.COLO.LCivR 7.1(d) and Fed. R. Civ. P. 6(a)(1)(C) and 6(a)(6)(A), Plaintiff’s
   Conditional Response to Vail’s motion is timely filed given the deadline to file her response brief
   was extended from November 11, 2019 to November 12, 2019. Accord 5 U.S.C. § 6103(a).
                                                 15
Case 1:19-cv-01946-WJM-MEH Document 65 Filed 11/12/19 USDC Colorado Page 16 of 16




                                    CERTIFICATE OF SERVICE


          I hereby certify that on this 12th day of November, 2019, a true and accurate copy of the
   foregoing was electronically filed with the Court and served upon all counsel of record via the Court’s
   CM/ECF system:


                                                          THE KOMYATTE LAW FIRM LLC

                                                          s/ David P. Mason
                                                          David P. Mason, Esq.




                                                     16
